DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a Final Office Action in response to Applicant’s submission filed on 10/13/2021.  Currently claims 1, 3-7, and 9-13 are pending and claims 1, 7, and 13 are independent.  Claims 1, 7, and 13 have been amended from the original claim set dated 12/17/2019.  No claims have been added and claims 2 and 8 have been cancelled.

Response to Amendments
Applicant’s amendments are acknowledged and necessitated the new grounds of rejection in this Office Action.  
	

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201811540092.7 (China), filed on 12/17/2018.  A translated copy of the priority documents is needed to perfect priority.  




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 7, 9, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), specifically an abstract idea, without significantly more.  With respect to claims 1, 3, 7, 9, and 13, following the Supreme Court’s framework set forth in Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an abstract idea?  Step 2A (Prong 2): Is the claim integrated into a practical application? Step 2B: Does the claim recite additional elements that amount to “significantly more” than the abstract idea?
In accordance with these steps, the Examiner finds the following:
Step 1: Claim 1 and its dependent claims (claims 3-5) are directed to a statutory category, namely a method.  Claim 7 and its dependent claims (claims 9-11) are directed to a statutory category, namely a system/machine. Claim 13 is directed to a statutory category, namely an article of manufacture.  
Step 2A (Prong 1): Claims 1, 7, and 13, which are substantially similar claims to one another, are directed to the abstract idea of “Mental processes”, or more 
Step 2A (Prong 2):  Independent claims 1, 7, and 13, which are substantially similar claims to one another, do not contain additional elements that effectively integrate the exception into a practical application of the exception.  These claims do include the limitation that recites in part “Server…Processor…Memory…Computer readable storage medium…image capturing device…” which limits the claims to a networked/computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).     
Additionally, dependent claims 3 and 9 do not include any additional elements to conduct a further Step 2A (Prong 2) analysis.
Step 2B: Independent claims 1, 7, and 13, which are substantially similar claims to one another, include additional elements, when considered both individually and as an ordered combination, which are insufficient to amount to significantly more than the judicial exception.  The additional elements of these claims recite in part “Server…Processor…Memory…Computer readable storage medium…image capturing device…”.  These items are not significantly more because these are merely the software and/or hardware components used to implement the abstract idea (evaluate the amount of passengers that are using a train) on a general purpose computer (See MPEP 2106.05(f)).  This is exemplified in the Applicant’s specification in [0059] – “The foregoing storage medium includes: any medium that can store program codes, such as a USB flash disk, a mobile hard disk, a Read-Only Memory (ROM), a Random Access Memory (RAM), a magnetic disk, or an optical disc, etc.”  
Additionally, dependent claims 3 and 9 do not include any additional elements to conduct a further 2B analysis.
Accordingly, whether taken individually or as an ordered combination claims 1, 3, 7, 9, and 13 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 7, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (USPGPUB 2018/0354535) in view of Park et al. (KR 101737738 B1)
Regarding claims 1, 7 and 13 (Amended), Cho discloses a vehicle passenger flow statistical method, computer readable storage medium, and system, comprising: a processor, and a memory for storing a computer program which, when executed by the processor, causes the processor to comprising: acquiring, by a server, door opening time and door closing time of a vehicle during 5any one door opening and closing process of door opening and closing processes in a pending statistical period (Cho ¶11 - there is provided a system for automatically calculating a dwell time of a train {i.e. opening/closing door time}, the system including a passenger detection device configured to determine the number of passengers who board or deboard a train entering a station); acquiring, by the server, a first set of images and a second set of images in a carriage of the vehicle  according to the door opening time and the door closing time (Cho ¶48 - FIG. 7 shows an example of an interior of a train in which a surveillance camera is installed according to the present invention), wherein the first set of images comprises an image captured by each image capturing 10device prior to the door opening time, and the second set of images comprises an image captured by each image capturing device subsequent to the door closing time (Cho ¶15 - Also, the camera may include a first camera configured to capture at least a portion of the station to generate a first image and a second camera configured to capture at least a portion of the train to generate a second image. The passenger detection device may analyze the first image and the second image to calculate the number of passengers who board the train and the number of passengers who deboard the train); performing, by the server, face identification according to passengers in the first set of images and the second set of images (Cho ¶80 - In this case, the passenger detection device 220 may generally calculate the number of passengers on the basis of head shapes, face shapes, or the like of the passengers), and configuring a passenger identifier for each identified passenger; acquiring, by the server, a differentiated passenger in the first set of images and the second set of images according to the passenger identifier; acquiring, by the server, a number of on-board people and a number of off-board people during the door opening and closing process according to the differentiated passenger (Cho ¶15 - The passenger detection device may analyze the first image and the second image to calculate the number of passengers who board the train and the number of passengers who deboard the train); and optimizing, by the server, the operation plan of the vehicle according to the number of on- board people and the number of off-board people during the door opening and closing process (Cho ¶108 - After the appropriate dwell time of the train is calculated by the operation control server 100, the operation control server 100 performs a step of transmitting the calculated appropriate dwell time to the ATO device 230 (S180). In this case, the ATS network is used to transmit the dwell time to the ATO device 230.  When the calculated appropriate dwell time is transmitted to the ATO device 230, the ATO device 230 controls the dwell time of the train using the ground device 240 (S190). That is, the ATO device 230 may control opening or closing of doors of the train and a departure of the train using the ground device 240).
Cho fails to clearly disclose the first set of images comprises an image captured by each image capturing 10device in the carriage prior to the door opening time, and the second set of images comprises an image captured by each image capturing device in the carriage subsequent to the door closing time.
Park, from the same field of endeavor, teaches the first set of images comprises an image captured by each image capturing 10device in the carriage prior to the door opening time, and the second set of images comprises an image captured by each image capturing device in the carriage subsequent to the door closing time (Park CLM 1 - And a wireless communication unit for transmitting the image data processed through the image control unit to a control server provided in the next history pointed by the train, the image control unit, the total number of passengers of the carriage is counted by summing the number of passengers standing on the two-phase basis and the number of seats in the carriage in the remaining area excluding the background area inside the carriage from the image data, Calculates the congestion degree of the carriage
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the train dwell time methodology/system of Cho by including the subway analysis techniques of Park because Park discloses “more accurate congestion can be calculated (Park P. 8)”.  Additionally, Cho further details that “The system includes a passenger detection device configured to determine the number of passengers who board or deboard a train entering a station; (Cho ¶ABS)” so it would be obvious to consider including the additional subway analysis techniques that Park discloses because it would provide a more accurate determination of passengers and congestion.
 Regarding claims 3 and 9 (Original), Cho in view of Park discloses after the acquiring the number of on- board people and the number of off-board people during the door opening and closing process, the method further comprises: acquiring, by the server, a total number of on-board people and a total number of 5off-board people in the pending statistical period according to the number of on-board people and the number of off-board people during each door opening and closing process in the pending statistical period (Cho ¶64 - Also, the operation control server 100 may manage the number of passengers for each time period in each station, a train boarding and deboarding time, a calculated appropriate dwell time, and an actual dwell time as a database.  In addition, when the calculated appropriate dwell time is different from a train boarding and deboarding tune of the passengers, the operation control server 100 may store the different times in the database and compile statistics of a correlation between the train boarding and deboarding time stored in the database and the determined number of passengers {i.e. total number}).  5off-board people in the pending statistical period according to the number of on-board people and the number of off-board people during each door opening and closing process in the pending statistical period (Cho ¶64 - Also, the operation control server 100 may manage the number of passengers for each time period in each station, a train boarding and deboarding time, a calculated appropriate dwell time, and an actual dwell time as a database.  In addition, when the calculated appropriate dwell time is different from a train boarding and deboarding tune of the passengers, the operation control server 100 may store the different times in the database and compile statistics of a correlation between the train boarding and deboarding time stored in the database and the determined number of passengers {i.e. total number}).  


Claims 4-6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (USPGPUB 2018/0354535) in view of Park et al. (KR 101737738 B1) further in view of Legeret et al. (USPGPUB 2017/0362054)
Regarding claims 4 and 10 (Original), Cho in view of Park discloses a vehicle passenger flow statistical method, computer readable storage medium, and system system, comprising: a processor, and a memory for storing a computer program which, when executed by the processor, causes the processor to comprising: acquiring, by a server, door opening time and door closing time of a vehicle during 5any one door opening and closing process of door opening and closing processes in a pending statistical period (Cho ¶11 - there is provided a system for automatically calculating a dwell time of a train {i.e. opening/closing door time}, the system including a passenger detection device configured to determine the number of passengers who board or deboard a train entering a station). 
Cho in view of Park  lacks acquiring, by the server, a video captured in real time by each image capturing device in the; acquiring, by the server, emotion information of a passenger according to the video; and controlling, by the server, the vehicle according to the emotion information of the passenger.    
Legeret, from the same field of endeavor, teaches acquiring, by the server, a video captured in real time by each image capturing device (Legeret ¶8 - An image signal is received at a computer from a video camera) in the carriage (Legeret ¶23 - The input device 7 is located inside the elevator car 10 and may be implemented as part of an operating panel that houses the video camera 6); acquiring, by the server, emotion information of a passenger according to the video; and controlling, by the server, the vehicle according to the emotion information of the passenger (Legeret ¶ABS - The computer has a memory storing computer instructions to determine facial characteristics from a person's face data comprised in the image signal, to categorizing the facial characteristics into at least one of predefined emotion categories, and to generate a control signal corresponding to the at least one of predefined emotion categories. The central controller operates the electrical or electromechanical installation in accordance with one of several operational modes, wherein the one of several operational modes is selected as a function of the control signal).    
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the train dwell time methodology/system of Cho by including the electro/mechanical interaction techniques of Legeret because Legeret discloses “The various embodiments of the improved technology are described herein with reference to that elevator installation 1 that allows user interaction to provide for transportation between floors L1, L2, L3 of a building 2. It is, however, contemplated that the technology may be applied to other electrical or electromechanical installations that usually require user interaction, such as…public transportation systems (Legeret ¶15)”.  Additionally, Cho further details that “the present invention is also intended to provide a user with an ATO system, server, and method that manage a dwell time at each station and control a train interval at a control center (Cho ¶9)” so it would be obvious to consider including the additional electro/mechanical 
Regarding claims 5 and 11 (Original), Cho in view of Park further in view of Legeret discloses a vehicle passenger flow statistical method, computer readable storage medium, and system system, comprising: a processor, and a memory for storing a computer program which, when executed by the processor, causes the processor to comprising: acquiring, by a server, door opening time and door closing time of a vehicle during 5any one door opening and closing process of door opening and closing processes in a pending statistical period (Cho ¶11 - there is provided a system for automatically calculating a dwell time of a train {i.e. opening/closing door time}, the system including a passenger detection device configured to determine the number of passengers who board or deboard a train entering a station).
Legeret further teaches acquiring, by the server, a key frame in the video (Legeret ¶19 - In one embodiment such a user parameter capturing system is based upon digital video technology to generate an image signal corresponding to an individual image or a sequence of images (frames), i.e., a video sequence); extracting, by the server, an emotion feature of the passenger in the key frame, wherein the emotion feature comprises an expression and/or a behavior; and 20inputting, by the server, the emotion feature into an emotion analyzing model to acquire the emotion information of the passenger (Legeret ¶30 - In a step S3, facial characteristics are determined from a person's face data comprised in the image signal. The facial characteristics are derived from a person's facial expression using the computer instructions 28 and the database stored in the memory 28 of the computer 8…a computer model that allows recognition of 21 different facial expressions of emotion, including happy, happily surprised, happily disgusted, surprised, sad, fearful, sadly fearful, fearful angry, fearful surprised, angry, sadly angry, hatred, disgusted, appalled, and awed. For that purpose, the publication uses a facial action coding system given by a set of action units. Each action unit codes the fundamental actions of individual or groups of muscles typically seen while producing facial expressions of emotion). 
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the train dwell time methodology/system of Cho by including the electro/mechanical interaction techniques of Legeret because Legeret discloses “The various embodiments of the improved technology are described herein with reference to that elevator installation 1 that allows user interaction to provide for transportation between floors L1, L2, L3 of a building 2. It is, however, contemplated that the technology may be applied to other electrical or electromechanical installations that usually require user interaction, such as…public transportation systems (Legeret ¶15)”.  Additionally, Cho further details that “the present invention is also intended to provide a user with an ATO system, server, and method that manage a dwell time at each station and control a train interval at a control center (Cho ¶9)” so it would be obvious to consider including the additional electro/mechanical interaction techniques that Legeret discloses because it would provide an additional and complimentary way to control a train.
Regarding claims 6 and 12 (Original), Cho in view of Park further in view of Legeret discloses a vehicle passenger flow statistical method, computer readable storage medium, and system system, comprising: a processor, and a memory for there is provided a system for automatically calculating a dwell time of a train {i.e. opening/closing door time}, the system including a passenger detection device configured to determine the number of passengers who board or deboard a train entering a station).
Legeret further teaches a parameter characterizing an abnormal emotion; the controlling, by the server, the vehicle according to the emotion information of the passenger comprises: determining, by the server, whether the parameter characterizing the abnormal emotion is greater than a first preset threshold, and transmitting a deceleration or stop instruction to the vehicle if the parameter characterizing the abnormal emotion is greater than the first preset threshold (Legeret ¶33 - Proceeding to a step S4, the determined facial characteristics are evaluated to determine if they fit in one of defined categories of emotion. If the facial characteristics fit {i.e. meet threshold}, the method proceeds along the YES branch to a step S5. In the step S5, the computer 8 generates a control signal that is associated with the category into which the facial characteristics fit {i.e. decelerate/stop}); and  determining, by the server, whether the parameter characterizing the abnormal emotion is greater than a second preset threshold if the parameter characterizing the abnormal emotion is not greater than the first preset threshold, and if the parameter characterizing the abnormal emotion is greater than the second preset threshold, transmitting alert information to enable an operator to monitor the passenger in real time according to the alert information When the determined emotion indicates a crisis situation, an emergency routine is executed which includes alerting a control center or a security company).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the train dwell time methodology/system of Cho by including the electro/mechanical interaction techniques of Legeret because Legeret discloses “The various embodiments of the improved technology are described herein with reference to that elevator installation 1 that allows user interaction to provide for transportation between floors L1, L2, L3 of a building 2. It is, however, contemplated that the technology may be applied to other electrical or electromechanical installations that usually require user interaction, such as…public transportation systems (Legeret ¶15)”.  Additionally, Cho further details that “the present invention is also intended to provide a user with an ATO system, server, and method that manage a dwell time at each station and control a train interval at a control center (Cho ¶9)” so it would be obvious to consider including the additional electro/mechanical interaction techniques that Legeret discloses because it would provide an additional and complimentary way to control a train.


Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive and/or are moot in light of the new rejections addressed above.
Regarding the arguments related to the 35 USC § 101 rejections, as addressed above according to the 2019 USPTO guidance for 35 USC § 101 rejections, the 
Examiner will first note however, that claims 4- 6 and 10- 12 are not rejected under 35 USC § 101 because those claims include a controlling function and are not abstract.  Should these claims be rolled up into independent form, or the optimization plan of the independent claims include a controlling function of the train (i.e. wait to leave, slow down, close doors early), that too would demonstrate a controlling function and also overcome the 101 rejection.  
With respect to the specific arguments of the applicant, Applicant argues that the claimed invention is integrated into a practical application by optimizing a plan and therefore overcomes the 101 rejection.  While this optimization aspect of the claimed invention is an improvement to the business process of scheduling trains, and as such, have practical applicability, this practical applicability is not synonymous with USPTO guidance. Specifically, the claimed invention needs have significant additional elements as to where the claimed invention is effectively integrated into those additional elements.  The claims as written do not currently accomplish that.
Further, applicant argues that the claims are not “well understood, routine, and conventional,” so therefore is patent eligible.  This is also unpersuasive because in both the original Office Action and in the rejection above, the identified items are found to be not significantly more because they are mere instructions to apply an exception (See MPEP 2106.05(f)) and not because they are standard, routine, and conventional (See MPEP 2106.05(d)).	
Regarding the 35 USC § 102 and 35 USC § 103 rejections on the previous Office Action, Applicant amended the independent claims to further limit the claims with respect to Image collection.  In light of this amendment, Examiner agrees that the original reference did not clearly teach this, however the amendment necessitated further search and consideration.  As a result of this further search, prior art was found that does teach these limitations (Park as discussed above).  As such, Applicant’s arguments (with respect to the independent claims and their respective dependent claims) are unpersuasive.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837. The examiner can normally be reached Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R KOESTER/Examiner, Art Unit 3624